Opinion by
Mr. Justice Mosci-izisker,
The appellant properly states the question involved as follows: “Should a preliminary injunction granted (ex parte) to restrain one from proceeding with a tort action, which action is concededly transitory, and pending in a foreign jurisdiction, in which jurisdiction the plaintiff corporation (defendant in the tort action) has property, transacts business and has designated an agent to accept process in conformity with the law of such jurisdiction, be continued until final hearing, where the jurisdiction of the sister state in the tort action is admitted, and where no substantive testimony is produced at the preliminary hearing, to show fraud, embarrassment or oppression?”
On October 19, 1914, Joseph Hurney, while employed as a miner by the present plaintiff, in Allegheny. County, this State, was injured by an explosion which left him totally blind. On October 7, 1915, he instituted a suit in New York to. recover damages, and a summons was regularly served upon his employer’s duly registered representative in that state. The jurisdiction of the tribunal in which the action was brought is admitted, but it is contended by the appellee that the preliminary injunction granted by the court below, restraining the defendant from proceeding with his action in New York, was a proper exercise of authority and should be continued, because the evidence adduced shows that, were it not continued, undue prejudice would ensue to it, the present plaintiff.
*567There seems to have been a thorough inquiry into the relevant facts, which are few and simple, and the chancellor states his findings as fully and in the same form as though the hearing were a final one. If the injunction is continued to another hearing, it does not appear at all likely that any additional light will be shed upon the issues involved, and a grave injustice might be done the appellant, in that the time within which he is permitted to bring an action in this State may have then expired, and, further, he may suffer serious prejudice through not having proceeded with his suit in the foreign jurisdiction, since the order appealed from prevents him from filing a declaration or other pleadings in that action.
The appellant testified that, while he had lived for some years within the State of Pennsylvania, in the county where his injuries were incurred, and owned a home there, yet he brought his action in New York because he had decided to remove himself and family to that state, that he wanted his children to be kept away from the mines where he was hurt, and thought his wife could more readily obtain work in the City of New York, and thus help support their family; moreover, he said that he had cousins living in that place, and was informed he could get better treatment for his eyes there.
After consideration of the evidence and the findings of the learned chancellor, we do not discover anything upon the record which would justify the conclusion that the appellant instituted his action in the State of New York, instead of Pennsylvania, in order to evade our laws, or that trial of the case in the jurisdiction chosen by him will to any degree bring about that result. In other words we see nothing which entitles the appellee to the extraordinary relief granted by the court below; hence, the question stated at the head of this opinion must be answered in the negative.
The decree is reversed, the preliminary injunction is dissolved, and the record is remitted with a procedendo.